         Case 4:20-cv-02341-JSW Document 91 Filed 09/29/20 Page 1 of 4



 1 GERSON A. ZWEIFACH (pro hac vice)
   gzweifach@wc.com
 2 STEVEN M. FARINA (pro hac vice)
   sfarina@wc.com
 3 AMANDA M. MACDONALD (pro hac vice)
   amacdonald@wc.com
 4 KATHRYN E. YUKEVICH (pro hac vice)
   kyukevich@wc.com
 5 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
 6 Washington, DC 20005
   Telephone: (202) 434-5000
 7 Facsimile: (202) 434-5029

 8 Attorneys for Defendant Silver Lake Group, L.L.C.

 9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                       OAKLAND DIVISION
12

13
     JAMES HILL, Individually and on Behalf of All Case No.: 4:20-CV-02341-JSW
14   Others Similarly Situated,
                                                   KATHRYN E. YUKEVICH’S MOTION TO
15                                                 WITHDRAW AS COUNSEL FOR
                   Plaintiffs,                     DEFENDANT SILVER LAKE GROUP,
16                                                 L.L.C.; [PROPOSED] ORDER GRANTING
            v.                                     MOTION TO WITHDRAW
17
     SILVER LAKE GROUP, L.L.C., et al.,
18
                   Defendants.
19

20

21

22

23

24

25

26

27

28


     MOTION TO WITHDRAW AS COUNSEL                        CASE NO.: 4:20-CV-02341-JSW
         Case 4:20-cv-02341-JSW Document 91 Filed 09/29/20 Page 2 of 4



 1                            MOTION TO WITHDRAW AS COUNSEL
 2         Kathryn E. Yukevich, Esq. respectfully requests leave to withdraw her appearance as counsel
 3 of record for Silver Lake Group, L.L.C. (“Silver Lake”), as allowed through the order entered on

 4 June 5, 2020 (Docket No. 21), granting said counsel’s request to appear pro hac vice.

 5         Effective September 30, 2020, said counsel will no longer be employed by the law firm of
 6 Williams & Connolly LLP, counsel of record for Silver Lake in the above-titled matter, and will no

 7 longer represent Silver Lake. Williams & Connolly LLP will remain as counsel for Silver Lake.

 8 This withdrawal will not delay this proceeding and will not prejudice any party.

 9

10   DATED: September 29, 2020                  WILLIAMS & CONNOLLY LLP
11                                              By: /s/ Kathryn E. Yukevich
                                                Kathryn E. Yukevich (pro hac vice)
12                                              725 Twelfth Street, N.W.
                                                Washington, DC 20005
13                                              Telephone: (202) 434-5000
                                                Facsimile: (202) 434-5029
14                                              kyukevich@wc.com
15
                                                Attorney for Defendant Silver Lake Group, L.L.C.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    1
     MOTION TO WITHDRAW AS COUNSEL                                    CASE NO.: 4:20-CV-02341-JSW
         Case 4:20-cv-02341-JSW Document 91 Filed 09/29/20 Page 3 of 4



 1                                   CERTIFICATE OF SERVICE
 2 The undersigned hereby certifies that a true and correct copy of the foregoing document has been

 3 served on September 29, 2020 to all counsel of record who are deemed to have consented to
   electronic service via the Court’s CM/ECF system.
 4
   Dated: September 29, 2020
 5
                                                 /s/ Kathryn E. Yukevich
 6                                                       Kathryn E. Yukevich
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     MOTION TO WITHDRAW AS COUNSEL                                   CASE NO.: 4:20-CV-02341-JSW
         Case 4:20-cv-02341-JSW Document 91 Filed 09/29/20 Page 4 of 4



 1                                    [PROPOSED] ORDER
 2        Upon consideration of Attorney Kathryn E. Yukevich’s Motion to Withdraw as Counsel, and
 3 for good cause shown, it is hereby ORDERED that the motion is GRANTED.

 4

 5 SIGNED this 29th day of September, 2020

 6

 7                                                         ____________________________
                                                           _______
                                                                 _ _____
                                                                       _______________________
                                                           Hon.
                                                              n Jeffrey
                                                           Hoon. Jef
                                                                  efffr
                                                                  efffrey
                                                                     frey
                                                                        ySS.. Wh
                                                                              White
                                                                              W   ite
 8                                                         United  States
                                                           Unnited S       District
                                                                     tates D  istrict Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
     MOTION TO WITHDRAW AS COUNSEL                                CASE NO.: 4:20-CV-02341-JSW
